Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-12-00695-CR

                                        Monica Ann AVILA,
                                             Appellant

                                               v.
                                    The STATE of TexasAppellee
                                       The STATE of Texas,
                                             Appellee

                     From the 226th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2007CR11313A
                              Honorable Sid L. Harle, Judge Presiding

Opinion by:       Catherine Stone, Chief Justice

Sitting:          Catherine Stone, Chief Justice
                  Sandee Bryan Marion, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: September 11, 2013

AFFIRMED

           Monica Ann Avila pled true to violating the conditions of her community supervision. The

trial court revoked her community supervision and sentenced her to six years’ imprisonment.

Avila’s court-appointed attorney filed a brief containing a professional evaluation of the record in

accordance with Anders v. California, 386 U.S. 738 (1967). Counsel concludes that the appeal

has no merit. Avila was provided with a copy of the brief and informed of her right to review the

record and file her own brief. See Nichols v. State, 954 S.W.2d 83, 85-86 (Tex. App.—San
                                                                                       04-12-00695-CR


Antonio 1997, no pet.); Bruns v. State, 924 S.W.2d 176, 177 n.1 (Tex. App.—San Antonio 1996,

no pet.). Avila did not file a pro se brief.

        After reviewing the record and counsel’s brief, we conclude that the appeal is frivolous and

without merit. The judgment of the trial court is affirmed.

        Appellate counsel’s motion to withdraw is granted. Nichols, 954 S.W.2d at 86; Bruns, 924
S.W.2d at 177 n.1. No substitute counsel will be appointed. Should Avila wish to seek further

review of this case by the Texas Court of Criminal Appeals, Avila must either retain an attorney

to file a petition for discretionary review or Avila must file a pro se petition for discretionary

review. Any petition for discretionary review must be filed within thirty days from the later of:

(1) the date of this opinion; or (2) the date the last timely motion for rehearing is overruled by this

court. See TEX. R. APP. P. 68.2. Any petition for discretionary review must be filed in the Texas

Court of Criminal Appeals. See TEX. R. APP. P. 68.3. Any petition for discretionary review should

comply with the requirements of Rule 68.4 of the Texas Rules of Appellate Procedure. See TEX.

R. APP. P. 68.4.

                                                   Catherine Stone, Chief Justice

DO NOT PUBLISH




                                                 -2-